 



Exhibit 10.2
AMENDMENT NO. 4 TO FIFTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Amendment No. 4 to Fifth Amended and Restated Receivables
Purchase Agreement (this “Amendment”) is entered into as of April 4, 2008, among
Dairy Group Receivables, L.P., a Delaware limited partnership (“Dairy Group”),
Dairy Group Receivables II, L.P., a Delaware limited partnership (“Dairy Group
II”), WhiteWave Receivables, L.P., a Delaware limited partnership (“WhiteWave”
and, together with Dairy Group and Dairy Group II, the “Sellers” and each, a
“Seller”), each of the parties listed on the signature pages hereof as a
Servicer (each, a “Servicer” and collectively, the “Servicers”), each of the
parties listed on the signature pages hereof as a Financial Institution (each, a
“Financial Institution” and collectively, the “Financial Institutions”), each of
the parties listed on the signature pages hereof as a Company (each, a “Company”
and collectively, the “Companies”), JPMorgan Chase Bank, N.A. (successor by
merger to Bank One, NA (Main Office Chicago)), as Agent (the “Agent”), and Dean
Foods Company, as Provider (“Provider”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Fifth
Amended and Restated Receivables Purchase Agreement, dated as of April 2, 2007,
among the Sellers, the Servicers party thereto, the Financial Institutions, the
Companies and the Agent as amended to the date hereof (the “Receivables Purchase
Agreement”).
RECITALS:
          NOW, THEREFORE, in consideration of the premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
          Section 1 Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings set forth for such terms in,
or incorporated by reference into, the Receivables Purchase Agreement, as
amended hereby.
          Section 2. Amendment to Receivables Purchase Agreement. Subject to the
terms and conditions herein and immediately upon the satisfaction of each of the
conditions precedent set forth in Section 3 of this Amendment, the Receivables
Purchase Agreement is hereby amended as follows:
          (a) Section 1.5(f) of the Receivables Purchase agreement is hereby
amended and restated in its entirety to read as set forth immediately below:
          “Nonrenewing Financial Institutions; Decreases. Notwithstanding
anything to the contrary set forth in Section 1.3 or Section 1.5(b) or 1.5(c)
hereof, in accordance with the

 



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement
provisions of Section 1.5(a), the Administrative Seller may, with the prior
written consent of all Financial Institutions other than the Nonrenewing
Financial Institution, either (i) with the prior written consent of all
Financial Institutions other than the Nonrenewing Financial Institution or (ii)
without such consent if the Facility Limit hereunder (being reduced for this
purpose by the Commitment of the Nonrenewing Financial Institution and after
giving effect any increased amount of Commitment or replacement or substitute
financial institutions becoming a party hereto) would remain at or above $600
million provide the Agent with an irrevocable prior written notice in conformity
with the Required Notice Period (a “Nonrenewing Financial Institution Reduction
Notice”) to reduce in its entirety all of the Capital of a Nonrenewing Financial
Institution on or prior to the Scheduled Liquidity Termination Date, and the
Agent shall promptly notify each Purchaser of such Nonrenewing Financial
Institution Reduction Notice after the Agent’s receipt thereof. Such Nonrenewing
Financial Institution Reduction Notice shall designate (i) the date (the
“Nonrenewing Financial Institution Termination Date”) upon which any such
reduction of such Capital and termination of such Commitment shall occur (which
date shall give effect to the applicable Required Notice Period and shall be on
or prior to the Scheduled Liquidity Termination Date) and (ii) the total amount
of such Capital to be reduced in its entirety, which shall be applied to the
Purchaser Interests of the Nonrenewing Financial Institution and its related
Company in accordance with the amount of Capital (if any) owing to such
Nonrenewing Financial Institution, on the one hand, and the amount of Capital
(if any) owing to such Company, on the other hand (the “Nonrenewing Financial
Institution Reduction”). On and after the Nonrenewing Financial Institution
Termination Date (after giving effect to the payment to reduce in its entirety
its Capital), the Nonrenewing Financial Institution and its related Company
shall no longer purchase or hold any Purchaser Interests or have any Commitment
hereunder, and such Nonrenewing Financial Institution and its related Company
shall duly execute a termination agreement in form and substance requested by
the Agent to effect the foregoing. Only one (1) Nonrenewing Financial
Institution Reduction Notice shall be outstanding at any time. Concurrently with
any reduction of Capital pursuant to this Section 1.5(f), the Sellers shall pay
to the applicable Purchaser all Broken Funding Costs arising as a result of such
reduction.”
          (b) Section 2.2 of the Receivables Purchase agreement is hereby
amended and restated in its entirety to read as set forth immediately below
(solely for purposes of convenience, modified language is italicized):
          “Prior to the Amortization Date, any Collections and/or Deemed
Collections received by each Servicer shall be set aside and held in trust by
such Servicer for the benefit of the Agent and the Purchasers for the payment of
any accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
this Section 2.2 or for payment to a Nonrenewing Financial Institution as
provided in Section 1.5(f) hereof. If at any time any Collections and/or Deemed
Collections are received by any Servicer prior to the Amortization Date, each
Seller hereby requests and the Purchasers hereby agree to make, simultaneously
with such receipt, a reinvestment (each a “Reinvestment”) with that portion of
the balance of each and every Collection and Deemed Collection received by any
Servicer that is part of any Purchaser Interest, such that after giving effect
to such Reinvestment, the amount of Capital of such Purchaser Interest
immediately after such receipt and corresponding Reinvestment shall be equal to
the amount of Capital immediately prior to such receipt (but giving effect to
any ratable reduction thereof pursuant to application of an Aggregate
Reduction). On each Settlement Date prior to the occurrence of the Amortization
Date, the Servicers shall remit to the Agent’s or applicable Purchaser’s account
the amounts set aside during the preceding Settlement Period that have not been
subject to a Reinvestment and apply such amounts (if not previously paid in
accordance with Section 2.1) to reduce unpaid CP Costs, Yield and other
Obligations. If such Capital, CP Costs, Yield and other Obligations shall be
reduced to zero, any additional Collections received by any Servicer (i) if

2



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement
applicable, shall be remitted to the Agent’s or applicable Purchaser’s account
to the extent required to fund any Aggregate Reduction on such Settlement Date
and (ii) any balance remaining thereafter shall be remitted from such Servicer
to the Sellers on such Settlement Date. Such Servicer shall use its reasonable
best efforts to remit all deposit amounts in the Agent’s or applicable
Purchaser’s account no later than 12:00 noon (Chicago time) on such Settlement
Date. Any such amounts not received by Agent or the applicable Purchaser by 1:00
pm (Chicago time) shall be deemed to be received on the next succeeding Business
Day.
          (c) The definition of “Liquidity Termination Date” as set forth on
Exhibit I of the Receivables Purchase Agreement is hereby amended and restated
in its entirety to read as set forth immediately below:
          ““Liquidity Termination Date” means March 30, 2009 (as may be extended
for an additional period of time up to 364 days from time to time in accordance
with Section 1.5 hereof) provided, however, that the “Liquidity Termination
Date” for Wachovia shall mean May 30, 2008.”
          Section 3. Conditions to Effectiveness of Amendment. This Amendment
shall become effective as of the date hereof upon the satisfaction of the
following conditions precedent:
          (a) Documentation. The Agent shall have received each of the documents
listed immediately below, each in form and substance satisfactory to the Agent.
               (i) Executed copies of this Amendment;
               (iii) Executed copies of Amendment No. 7 to Dean Receivables Sale
Agreement, dated as of the date hereof.
          (b) Representations and Warranties. (i) As of the date hereof, both
before and after giving effect to this Amendment all of the representations and
warranties contained in this Amendment, the Receivables Purchase Agreement and
in each other Transaction Document shall be true and correct as though made on
and as of the date hereof (and by its execution hereof, each Seller shall be
deemed to have represented and warranted such).
          (c) No Amortization Event or Potential Amortization Event. As of the
date hereof, both before and after giving effect to this Amendment, no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing which has not been expressly waived by this Amendment (and by its
execution hereof, each Seller shall be deemed to have represented and warranted
such).

3



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement
          Section 8. Miscellaneous.
               (a) Effect; Ratification. The amendments set forth herein are
effective solely for the purposes set forth herein and shall be limited
precisely as written, and shall not be deemed to (i) be a consent to any
amendment, waiver or modification of any other term or condition of the
Receivables Purchase Agreement or of any other instrument or agreement referred
to therein; or (ii) prejudice any right or remedy which the Companies, the
Financial Institutions or the Agent may now have or may have in the future under
or in connection with the Receivables Purchase Agreement or any other instrument
or agreement referred to therein. Each reference in the Receivables Purchase
Agreement to “this Agreement,” “herein,” “hereof” and words of like import and
each reference in the other Transaction Documents to the “Receivables Purchase
Agreement” or to the “Purchase Agreement” or to the Receivables Purchase
Agreement shall mean the Receivables Purchase Agreement, as amended and modified
hereby. This Amendment shall be construed in connection with and as part of the
Receivables Purchase Agreement and all terms, conditions, representations,
warranties, covenants and agreements set forth in the Receivables Purchase
Agreement and each other instrument or agreement referred to therein, except as
herein amended, waived or modified, are hereby ratified and confirmed and shall
remain in full force and effect.
               (b) Transaction Documents. This Amendment is a Transaction
Document executed pursuant to the Receivables Purchase Agreement and shall be
construed, administered and applied in accordance with the terms and provisions
thereof.
               (c) Costs, Fees and Expenses. Each Seller agrees to reimburse the
Agent and the Purchasers upon demand for all costs, fees and expenses (including
the reasonable fees and expenses of counsels to the Agent and the Purchasers)
incurred in connection with the preparation, execution and delivery of this
Amendment.
               (d) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
               (e) Severability. Any provision contained in this Amendment which
is held to be inoperative, unenforceable or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable or invalid without
affecting the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
               (f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

4



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement
(Signature Pages Follow)

5



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement
     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

                  DAIRY GROUP RECEIVABLES, L.P.,
as a Seller    
 
           
 
  By:   Dairy Group Receivables GP, LLC,    
 
  Its:   General Partner    
 
                DAIRY GROUP II RECEIVABLES II, L.P.,
as a Seller    
 
           
 
  By:   Dairy Group Receivables GP II, LLC.    
 
  Its:   General Partner    
 
                WHITEWAVE RECEIVABLES, L.P.,
as a Seller    
 
           
 
  By:   WhiteWave Receivables GP, LLC,    
 
  Its:   General Partner    
 
           
 
  By:   /s/ Tim Smith    
 
           
 
  Name:   Tim Smith    
 
  Title:   President and Treasurer    

S-1





--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement

                  JS SILOED TRUST, as a Company
 
                By: JPMorgan Chase Bank, N.A. (successor by merger to Bank One,
NA (Main Office Chicago)),
Its: Attorney-In-Fact
 
           
 
  By:   /s/ Ronald J. Atkins    
 
           
 
  Name:   Ronald J. Atkins    
 
  Title:   Executive Director    
 
                JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)), as a Financial Institution and as Agent
 
           
 
  By:   /s/ Ronald J. Atkins    
 
           
 
  Name:   Ronald J. Atkins    
 
  Title:   Executive Director    

S-2



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement

                  ATLANTIC ASSET SECURITIZATION LLC (formerly Atlantic Asset
Securitization Corp.), as a Company
 
                By:   Calyon New York Branch (successor to Credit Lyonnais New
York Branch)
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Konstantina Kourmpetis    
 
           
 
  Name:   Konstantina Kourmpetis    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Sam Pilcer    
 
           
 
  Name:   Sam Pilcer    
 
  Title:   Managing Director    
 
                CALYON NEW YORK BRANCH (successor to Credit Lyonnais New York
Branch),
as a Financial Institution
 
           
 
  By:   /s/ Konstantina Kourmpetis    
 
           
 
  Name:   Konstantina Kourmpetis    
 
  Title:   Managing Director    
 
           
 
  By:   /s/ Sam Pilcer    
 
           
 
  Name:   Sam Pilcer    
 
  Title:   Managing Director    

S-3



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement

                  NIEUW AMSTERDAM RECEIVABLES CORPORATION, as a Company
 
           
 
  By:   /s/ David V. DeAngelis    
 
           
 
  Name:   David V. DeAngelis    
 
  Title:   Vice President    
 
                COOPERATIEVE CENTRALE RAIFFEISEN - BOERENLEENBANK B.A. “Rabobank
International”,
New York Branch,
as a Financial Institution
 
           
 
  By:   /s/ Christopher Lew    
 
           
 
  Name:   Christopher Lew    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Wendi Hu    
 
           
 
  Name:   Wendi Hu    
 
  Title:   Executive Director    

S-4



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement

                  VARIABLE FUNDING CAPITAL COMPANY LLC,
as a Company
 
           
 
  By:   Wachovia Capital Markets, LLC    
 
  Its:   Attorney-In-Fact    
 
           
 
  By:   /s/ Douglas R. Wilson, Sr.    
 
           
 
  Name:   Douglas R. Wilson, Sr.    
 
  Title:   Director    
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,
as a Financial Institution
 
           
 
  By:   /s/ Michael J. Landry    
 
           
 
  Name:   Michael J. Landry    
 
  Title:   Vice President    

S-5



--------------------------------------------------------------------------------



 



Amendment no. 4 to fifth amended and restated
receivables purchase agreement

            DEAN FOODS COMPANY,
as Provider
      By:   /s/ Tim Smith       Name:   Tim Smith      Title:   Vice President
and Treasurer        31 LOGISTICS, LLC, as a Servicer
ALTA-DENA CERTIFIED DAIRY, LLC, as a Servicer
BARBER ICE CREAM, LLC, as a Servicer
BARBER MILK, LLC, as a Servicer
BERKELEY FARMS, LLC, as a Servicer
BROUGHTON FOODS, LLC, as a Servicer
COUNTRY DELITE FARMS, LLC, as a Servicer
COUNTRY FRESH, LLC, as a Servicer
CREAMLAND DAIRIES, LLC, as a Servicer
DAIRY FRESH, LLC, as a Servicer
DEAN DAIRY PRODUCTS COMPANY, LLC, as a Servicer
DEAN EAST II, LLC, as a Servicer
DEAN EAST, LLC, as a Servicer
DEAN FOODS COMPANY OF CALIFORNIA, LLC, as a Servicer
DEAN FOODS COMPANY OF INDIANA, LLC, as a Servicer
DEAN FOODS NORTH CENTRAL, LLC, as a Servicer
DEAN ILLINOIS DAIRIES, LLC, as a Servicer
DEAN MILK COMPANY, LLC, as a Servicer
DEAN SOCAL, LLC, as a Servicer
DEAN WEST II, LLC, as a Servicer
DEAN WEST, LLC, as a Servicer
FAIRMONT DAIRY, LLC, as a Servicer
FRIENDSHIP DAIRIES, LLC, as a Servicer
GANDY’S DAIRIES, LLC, as a Servicer
GARELICK FARMS, LLC (f/k/a SUIZA GTL, LLC), as a Servicer
KOHLER MIX SPECIALTIES OF MINNESOTA, LLC, as a Servicer
KOHLER MIX SPECIALTIES, LLC, as a Servicer
      By:   /s/ Tim Smith       Name:   Tim Smith      Title:   Vice President
and Treasurer   

S-6



--------------------------------------------------------------------------------



 



         

Amendment no. 4 to fifth amended and restated
receivables purchase agreement

            LAND-O-SUN DAIRIES, LLC, as a Servicer
LIBERTY DAIRY COMPANY, as a Servicer
LOUIS TRAUTH DAIRY, LLC, as a Servicer
MAYFIELD DAIRY FARMS, LLC, as a Servicer
MCARTHUR DAIRY, LLC, as a Servicer
MEADOW BROOK DAIRY COMPANY, as a Servicer
MIDWEST ICE CREAM COMPANY, LLC, as a Servicer
MODEL DAIRY, LLC, as a Servicer
MORNINGSTAR FOODS, LLC, as a Servicer
NEW ENGLAND DAIRIES, LLC, as a Servicer
PET O’FALLON, LLC, as a Servicer
PURITY DAIRIES, LLC, as a Servicer
REITER DAIRY, LLC, as a Servicer
ROBINSON DAIRY, LLC, as a Servicer
SCHENKEL’S ALL-STAR DAIRY, LLC, as a Servicer
SHENANDOAH’S PRIDE, LLC, as a Servicer
SOUTHERN FOODS GROUP, LLC, as a Servicer
SULPHUR SPRINGS CULTURED SPECIALTIES, LLC, as a Servicer
SWISS II, LLC, as a Servicer
SWISS PREMIUM DAIRY, LLC, as a Servicer
T.G. LEE FOODS, LLC, as a Servicer
TERRACE DAIRY, LLC, as a Servicer
TUSCAN/LEHIGH DAIRIES, INC., as a Servicer
VERIFINE DAIRY PRODUCTS CORPORATION OF SHEBOYGAN, LLC, as a Servicer
WHITEWAVE FOODS COMPANY, as a Servicer
      By:   /s/ Tim Smith       Name:   Tim Smith      Title:   Vice President
and Treasurer     

S-7